DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-24 over Park in view of Park4 and Yamamoto, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on January 21, 2022.

Claim Objection
New claim 25 is objected to because of the following informalities:  In line 11, the term “boning layer” should be rewritten as - - bonding layer - -.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    388
    756
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    530
    515
    media_image2.png
    Greyscale

		    Fig. 5						       Fig. 6
Claims 1-2, 4, 6-9, 11-13, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Google Patents English translation of KR 20080084352) in view of Park4 (US 2015/0036074), Yamamoto (US 2015/0378069) and Kunisada (US 2004/0198126).
Regarding claim 1, Park teaches a polarizing plate (400, 2nd last para of page 2/5, Fig. 5 shown above on the left) composed of a display region (region surrounded by light blocking ink 420, first para of page 3/5) and a non-display region (light blocking ink 420, first para of page 3/5) surrounding the display region (400 minus 420, Fig. 6 shown above on the right).  Although Park is silent regarding a laminate structure of the polarizing plate 400, a common polarizing plate comprises: a polarizer; a bonding layer; and a first polarizer protective film sequentially stacked on an upper surface of the polarizer, as evidenced by Park4.
Park4 teaches a polarizing plate (110 [0045]) comprising: a polarizer (111 [0047]); a bonding layer (adhesive 115 [0047]); and a first polarizer protective film (base film 112 [0047]) sequentially stacked on an upper surface of the polarizer 111 (Fig. 8(a) shown below), for the purpose of providing the desired polarized light with laminate protection.  
In addition, Park teaches a light shielding layer (light blocking ink 420, first para of page 3/5) which constitutes the non-display region, on an upper surface of the polarizing plate 400 (Fig. 5 shown above on the left), but is silent regarding an alternate arrangement in which the light shielding layer 420 is embedded in a bonding layer between a polarizer and a first polarizer protective film.

    PNG
    media_image3.png
    484
    703
    media_image3.png
    Greyscale

			     Fig. 8(a)
However, Park4 teaches that the light shielding layer (black matrix BM 117 [0051]) which constitutes at least part of the non-display region (formed in the extension EA … prevents the case member from being seen at the side of the display device [0051] and is outside the active area AA [0050], Fig. 8(a) shown above) is embedded in the bonding layer 115 (Fig. 8(a)) as defined in Applicant’s specification (the term “embedded” may refer to being directly on or adjacent to a portion of the binding layer in a region defined between the polarizer and the first polarizer protective film ([0044]), for the purpose of providing the desired light shielding of the non-display region, as well as a closer shielding of the light transmitted by the polarizer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have alternately embedded the light shielding layer of Park, in the bonding layer between the polarizer and the first polarizer protective film of the polarizing plate of Park, as modified by Park4, in order to obtain the desired light shielding of the non-display region, as well as a closer shielding of the light transmitted by the polarizer, as taught by Park4.
Park, as modified by Park4, is silent regarding an ultraviolet (UV) absorbent in the light shielding layer.
However, Yamamoto teaches that a light shielding layer ([0263], black resin having a light-absorbing property [0103]) includes an ultraviolet (UV) absorbent (ultraviolet absorber [0263, 0103]), for the purpose of blocking undesired UV light rays (shielding [0263,0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included an ultraviolet (UV) absorbent in the light shielding layer of the polarizing plate of Park, as modified by Park4, in order to block undesired UV light rays, as taught by Yamamoto.
Park, as modified by Park4 and Yamamoto, is silent regarding an amount of the UV absorbent in the light shielding layer.
However, Yamamoto gives benzophenone-based UV absorbents as examples of the UV absorbent ([0103]).
Kunisada teaches that benzophenone-based UV absorbents such as (2-hydroxy-4-methoxybenzophenone [0038]) can be present in a light-shielding layer (sheet ]0036]) in an amount which is within the claimed range of about 0.05 wt% to about 5 wt% ([0038]), for the purpose of blocking undesired UV light rays, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a presence of an amount of the benzophenone-based UV absorbent in a range of about 0.05 wt% to about 5 wt%, in the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to block undesired UV light rays, as taught by Kunisada.
Regarding claim 2, Park teaches that bonding layers can contain a pressure sensitive bonding agent (pressure-sensitive adhesive 410, 3rd para of page 3/5) which conventionally contains an acrylate which is a UV curable bonding agent.
Regarding claim 4, Yamamoto teaches that the UV absorbent is present inside the light shielding layer (added therein [0103]), for the purpose of blocking undesired UV light rays, as described above.
Regarding claims 6, 9, Kunisada teaches that the benzophenone-based UV absorbent comprises a compound represented by Formula 1 of Applicant (2-hydroxy-4-methoxybenzophenone [0038]) wherein R1 of Applicant is a C1 alkyl group, and n = m = 0, for the purpose of providing the desired blocking of UV light rays, as described above.  The benzophenone-based UV absorbent comprises a compound represented by Formula 1 of Applicant, is disclosed in Applicant’s specification ([0065-0066]) to have a maximum absorption wavelength within the claimed range of about 380 nm to about 420 nm. 
Regarding claims 7-8, Yamamoto teaches that the UV absorbent comprises at least one selected from a benzophenone-based UV absorbent and a triazine-based UV absorbent ([0103]), for the purpose of blocking undesired UV light rays, as described above.
Regarding claims 11-13, Park, as modified by Park4 and Yamamoto, is silent regarding a UV stabilizer in the light shielding layer.
However, Kunisada teaches that a hindered amine-based UV stabilizer ([0039]) can be present in an amount of as low as 1 wt% ([0040]) which is within the claimed range of about 0.05 wt% to about 3 wt%, for the purpose of providing the desired stabilization ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a presence of an amount of a hindered amine-based UV stabilizer within a range of about 0.05 wt% to about 3 wt%, in the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to obtain the desired stabilization, as taught by Kunisada.
Regarding claim 20, Park4 teaches that the polarizing plate 110 further comprises a second polarizer protective film (base film 113 [0051]) on a lower surface of the polarizer 111 (Fig. 8(a)), for the purpose of providing the desired polarized light with laminate protection.  
Regarding claim 24, Park teaches an optical display comprising the polarizing plate 400 (liquid crystal display, 2nd last para of page 2/5).
Claims 3, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4, Yamamoto and Kunisada as applied to claims 1-2, 4, 6-9, 11-13, 20, 24 above, and further in view of Hirauchi (US 2010/0226016).
Park, as modified by Park4, Yamamoto and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above. 
Regarding claims 3, 14, Park is silent regarding a composition of the light shielding layer 420.
However, Park4 teaches that the composition of the light shielding layer is a resin to which a black pigment is added ([0051]).
Hirauchi teaches that a light shielding layer can comprise a thermosetting composition for light shielding layers (cured product of a thermosetting polyimide resin [0159]) comprising a black pigment (black material [0188]), a binder resin (organic resin raw material [0188]) and a heat-curing initiator (thermal polymerization initiator [0188]), for the purpose of providing the desired combination of light shielding, heat resistance and low production costs ([0159]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a thermosetting composition for light shielding layers, comprising a black pigment, a binder resin and a heat-curing initiator, in the composition of the light shielding layer of the polarizing plate of Park, as modified by Park4, in order to obtain the desired combination of light-shielding, heat resistance and low production costs, as taught by Hirauchi.
Regarding claim 15, Hirauchi teaches that the black pigment comprises carbon black, for the purpose of providing the desired combination of strong black color, heat resistance and low production costs (inexpensiveness [0039]).
Regarding claim 16, Hirauchi teaches that the binder resin comprises a polyimide resin ([0159]), for the purpose of providing the desired combination of heat resistance and low production costs, as described above.
Regarding claim 17, Hirauchi teaches that the thermosetting composition for light shielding layers further comprises a thermosetting unsaturated compound ([0144]), for the purpose of providing the desired combination of heat resistance and low production costs, as described above.
Regarding claim 18, Hirauchi teaches that the thermosetting composition for light shielding layers further comprises a UV light absorbent (absorber [0188]), for the purpose of blocking undesired UV light rays.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4, Yamamoto and Kunisada as applied to claims 1-2, 4, 6-9, 11-13, 20, 24 above, and further in view of Fuso (US 5,700,295).
Park, as modified by Park4, Yamamoto and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above.  In addition, Yamamoto teaches that the UV absorbent comprises at least one selected from a benzophenone-based UV absorbent and a triazine-based UV absorbent ([0103]), for the purpose of blocking undesired UV light rays, as described above.  Yamamoto fails to provide a specific example of the triazine-based UV absorbent.
However, Fuso teaches that 2-hydroxyphenyl-1,3,5-triazine which is a species of a hydroxy phenyl triazine, can be used instead of 2-hydroxybenzophenone ([0089]) which is a benzophenone-based UV absorbent, as an alternate UV absorbent (UV absorber, col 1, lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a hydroxy phenyl triazine UV absorbent, as the triazine-based UV absorbent of the at least one selected from a triazine-based UV absorbent and a benzophenone-based UV absorbent of Yamamoto, in the light shielding layer of the polarizing plate of Park, as modified by Park4, and Yamamoto, in order to block undesired UV light rays, as taught by Fuso.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4, Yamamoto and Kunisada, as applied to claims 1-2, 4, 6-9, 11-13, 20, 24 above, and further in view of Hagiwara (US 2011/0043486).
Park, as modified by Park4, Yamamoto and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above.  Park, as modified by Park4, Yamamoto and Kunisada, is silent regarding a 5 µm or less thickness of the light shielding layer.
However, Hagiwara teaches that a light shielding layer (black matrix [0254]) can be given a thickness of 2 µm ([0254]) which is within the claimed range of 5 µm or less, for the purpose of providing the desired thin-ness, and still maintain an acceptably high optical density (3 to 4 [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, with a thickness within a range of 5 µm or less, in order to obtain the desired thin-ness, and still maintain an acceptably high optical density, as taught by Hagiwara.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park4, Yamamoto and Kunisada, as applied to claims 1-2, 4, 6-9, 11-13, 20, 24 above, and further in view of Schambony (US 2010/0160502).
Park, as modified by Park4, Yamamoto and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above.  
Park, as modified by Park4 and Yamamoto, is silent regarding an a* variation rate, a b* variation rate and an optical density (OD) variation rate, of the light shielding layer of the polarizing plate.
However, Schambony teaches that light stabilizers can be present up to an amount of 5 wt% ([0060]) to prevent discoloration of the organic matrix material ([0002]) which is measured by the a* variation rate, the b* variation rate and the optical density (OD) variation rate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have added light stabilizers up to an amount of 5 wt% to the light shielding layer of the polarizing plate of Park, as modified by Park4 and Yamamoto, in order to prevent discoloration of the light shielding layer of the polarizing plate, as taught by Schambony, and hence minimize the a* variation rate, the b* variation rate and the optical density (OD) variation rate of the light shielding layer of the polarizing plate.
Accordingly, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided through routine experimentation, a light stabilized composition in the light shielding layer of the polarizing plate of Park, as modified by Park4, Yamamoto and Schambony, which prevents discoloration and hence minimizes the a* variation rate, the b* variation rate and the optical density (OD) variation rate, of the light shielding layer of the polarizing plate, such that the a* variation is within a range of about 50% or less, as calculated by Equation 1 of Applicant, the b* variation is within a range of about 200% or less, as calculated by Equation 2 of Applicant, and the optical density (OD) variation rate is within a range of about 20% or less, as calculated by Equation 3 of Applicant.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over You (US 201602319723) in view of Hirauchi (US 2010/0226016).

    PNG
    media_image4.png
    305
    826
    media_image4.png
    Greyscale

				    Fig. 2
You teaches a polarizing plate (comprising polarizing layer 400 [0066], Fig. 2 shown above) composed of a display region (display area DA ([0044]) and a non-display region (non-display area NDA [0044]) surrounding the display region DA ([0044], Fig. 1), the polarizing plate comprising: a polarizer (polarizing layer 400 may have a monolayer structure [0067]); a bonding layer (auxiliary adhesive layer 230 contacting the adhesive layer 300 [0070]) and a window substrate (210 [0048]) which, while not identified as a first polarizer protective film by You, is taught by You to be a transparent glass or plastic substrate ([0046]) which can have a thickness of a film (thin film structure [0093]), for the purpose of providing the desired thin-ness and light-weight, and which provides a protective physical barrier (as a member of the window 200 [0044]), thus also functioning as a first polarizer protective film, since the bonding layer 230+300 and it (210, Fig. 2) are sequentially stacked on an upper surface of the polarizer 400 (Fig. 2); and a light shielding layer (light blocking layer 220 [0048]) is embedded in the bonding layer 230+300 to constitute a portion of the non-display region NDA, and is on one surface of the first polarizer protective film 210 (Fig. 2), and wherein a total thickness of the light shielding layer 220 and the bonding layer 230+300 in the non-display region NDA is the same as a thickness of the bonding layer 230+300 in the display region DA (Fig. 2), and the light shielding layer 220 is between the bonding layer 230+300 and the first polarizer protective film 210 in the non-display region NDA (Fig. 2).  You is silent regarding an ultraviolet (UV) absorbent in the light shielding layer 220.
However, Hirauchi teaches that a light shielding layer comprises an ultraviolet (UV) absorbent ([0188]), for the purpose of blocking undesired UV light rays (shielding light having a desired wavelength, … by … absorbing such light [0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised an ultraviolet (UV) absorbent in the light shielding layer of the polarizing plate of You, in order to block undesired UV light rays, as taught by Hirauchi.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new reference in the new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2005/0143500 teaches that benzophenone-based (2-hydroxybenzophenone [0616]) UV absorbents and triazine-based (2-hydroxyphenyl-1,3,5-triazines [0621]) UV absorbents are also used as light stabilizers (UV absorber [0614]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782